DETAILED ACTION
This communication is in respond to application filed on March 22, 2019 in which claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the document" in line 8 and line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the document" in line 7 and line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the document" in line 6 and line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,716,599 B1 to Gates et al. (hereinafter Gates) in view of US PG-PUB No. 2016/0253772 A1 to Kofod et al. (hereinafter Kofod).
As per claim 1, Gates disclosed an apparatus, comprising: 
a memory; and a processor (Gates, col. 2, lines 4-5, a system comprising a storage device and a processor) to: 
receive, in an edge node of a secure network, a first file (Gates, Abstract, preventing transmission of sensitive information to locations outside of a secure network; col. 13, lines 18-64; also col. 16, lines 18-50, data transmission buffering / delay is enabled when an end user is detected to attempt to transmit email message containing sensitive information outside of the network, or the end user “attempts to initiate a document transfer (e.g., using FTP) to sources located outside of the network”; the node that handles to buffering /delay action of document transmitted to outside of secure network corresponds to an edge node of the secure network);

generate a watermark that identifies a transmitter of the document (Gates, col. 13, lines 58-62, “a watermark or a hidden source identifier may be attached to documents in the intended data transmission in order to provide a trail in the event that the sensitive information is leaked to sources outside of the network. The hidden source identifier may correspond with an email address of the end user or an employee number associated with the end user”), embed the watermark in the first file to generate a watermarked file; and pass the watermarked file to an input/output system for transmission out of the secure network (Gates, col. 13, lines 58-62, “a watermark or a hidden source identifier may be attached to documents in the intended data transmission in order to provide a trail in the event that the sensitive information is leaked to sources outside of the network. The hidden source identifier may correspond with an email address of the end user or an employee number associated with the end user”, transmission of the watermarked file out of the secure network is implied);
Gates does not explicitly disclose the watermark identifies a recipient of the document, and comprises a digital signature of the first file; however, in an analogous art in network data security, Kofod disclosed generating watermark that identifies a recipient of the document, and comprises a digital signature of the first file (Kofod, par 0101, watermark generator assigns an identifier for each authorized recipient and generates a unique signature for the document  and embeds the document’s signature and recipient identifier number in the document); it would 

Claim 8 recites substantially the same limitations as claim 1, in the form of a non-transitory computer readable medium with instructions implementing functions of the corresponding apparatus, therefore, it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as claim 1, in the form of a method performed by the corresponding apparatus, therefore, it is rejected under the same rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Kofod as applied to claim 1 above, and further in view of US PG-PUB No. 2002/0168082 A1 to Razdan (hereinafter Razdan).
As per claim 2, Gates-Kofod disclosed the apparatus of claim 1; Gates does not explicitly disclose encrypt the watermark; however, in an analogous art in embedding watermark in digital documents, Razdan disclosed encrypting watermark (Razdan, par 0053, watermark is encrypted with public key); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to further incorporate the encrypting of watermark as disclosed by Razdan, such modification would make the watermark secure and prevent hacking as suggested by Razdan (Razdan, par 0053).



Claim 16 recites substantially the same limitations as claim 2, in the form of a method performed by the corresponding apparatus, therefore, it is rejected under the same rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Kofod as applied to claim 1 above, and further in view of US PG-PUB No. 2015/0215492 A1 to De Vuono et al. (hereinafter De Vuono).
As per claim 3, Gates-Kofod disclosed the apparatus of claim 1; Gates does not explicitly disclose apply one or more steganographic techniques to conceal the watermark in the file; however, in an analogous art in digital data security, De Vuono disclosed steganography processes can be used to implement invisible watermarks (De Vuono, par 0002, 0066, steganographic process can be used to embed digital watermarks); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gates to further incorporate the steganographic process for embedding watermarks as disclosed by De Vuono, such modification would provide additional protection to the digital watermarks.

As per claim 4, Gates-Kofod-De Vuono disclosed the apparatus of claim 3, the processor to: store the watermark in a memory in the secure network (Gates, col. 13, lines 58-61, watermark may be attached to documents in the intended data transmission, which indicates the process is performed within the secure network, which indicates the watermark is stored in a memory in the secure network (prior to the attaching to documents)).


Claims 10-11 recite substantially the same limitations as claims 3-4, respectively, in the form of a non-transitory computer readable medium with instructions implementing functions of the corresponding apparatus, therefore, they are rejected under the same rationale.

Claims 17-18 recite substantially the same limitations as claims 3-4, respectively, in the form of a method performed by the corresponding apparatus, therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 5-7, 12-14 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. No prior art of record teach or render obvious the limitation of “the watermark comprises: a sender identifier; a sender account identifier; a sender timestamp; one or more source network settings; a recipient identifier; a recipient account identifier; a recipient timestamp; and one or more destination network settings” as recited in claims 5, 12 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (US PG-PUB No. 2001/0034835 A1) disclosed a method and system for attaching security to electronic documents as smart watermarks.
Meyer et al. (US Pat. No. 10,853,800 B1) disclosed a method and system for embedding dynamic watermarks in digital document.
Leddy et al. (US PG-PUB No. 2013/0227293 A1) disclosed a method and system for processing content with watermarks to generate watermarked versions.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491